Per Curiam.
Defendant contends on this direct appeal from the judgment of conviction of aggravated sodomy in violation of Minn. St. 609.293, subd. 2(3), that (1) the trial court erred in permitting the 84-year-old, German-speaking, male victim to testify and also in admitting corroborating testimony of a nurse; (2) as a matter of law, the evidence is insufficient to sustain the guilty verdict; and (3) defendant did not receive a fair trial because of the claimed failure to select an “impartial” jury and because the prosecutor committed prejudicial error in making an improper opening statement.
After a careful review of the record, we find no merit to these contentions. See State v. Weigold, 281 Minn. 73, 160 N. W. 2d 577 (1968), as to corroboration evidence in sex offenses; State v. Thieme, 281 Minn. 47, 160 N. W. 2d 396 (1968), as to challenging jurors; and A. B. A. Standards for Criminal Justice, The Prosecution Function and the Defense *531Function, Prosecution Function, § 5.5 (Approved Draft, 1971), as to the opening statement of the prosecutor.
Affirmed.